Title: From George Washington to William Gordon, 9 March 1781
From: Washington, George
To: Gordon, William


                  
                     Dear Sir,
                     Newport March 9th 1781
                  
                  Your letter begun on the 28th Ulto ended the first instant came to my hds at this place–  I am conscious of being indebted to you for several other unacknowledged favors.  I thank you for ascribing my omission to a multiplicity of other matters.  I can with much truth assure you that my business has encreased with our difficulties, & kept equal pace with them.  To what length these have arisen no man of observation need be informed.  Excepting to Mrs Washington when she is absent from me & now and then a letter to a friend (more on business than other matters for the purpose of communication) — rarely put pen to paper for private corrispondence—  Your complaint therefore is a common accusation against me. and wch I fear remain in too much force till our affairs are a little more systamized the powers of Congress enlarged, & military matters are in a less fluctuating state than they have been.  These changes would enable me to conduct the affairs of my department with ease & satisfaction to myself & allow me some time for private indulgences to which I have long been a stranger.
                  I came here the 6th on business & as soon as that business is finished I shall return to my Head quarters at New Windsor.  We have, as you veryJustly observe, abundant reason to thank providence for its many favourable interpositions in our behalf.  It has at times been my only dependence, for all other resources seem to have fail’d us.  My respects to Mrs Gordon.  I am Dr Sir Yr Most Obedt Servt
                  
                                       
                            
                            Go: Washington
                        